DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed January 26, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 
Claim Rejections - 35 USC § 102 – Anticipation (New Rejection)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23-24, 27 and 30-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baig et al. (IS 2011/0027328).
Baig et al. disclose oral care articles that are formulated into porous films, which would meet the term “foam”. The films comprise a polymer including 
Baig et al. anticipate the instant claims. 


Claim Rejections - 35 USC § 103 –Obviousness (Maintained Rejection)
1) Claims 1-6, 13-16, 19-20, 23-24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, JR et al. (US 2012/0053108). The rejection is maintained. Claims 1-6, 13-16, 19-20 and 28 are cancelled. 
Glenn, JR. et al. disclose methods and compositions for delivering an active agent. (Abstract). The present invention relates to a method for delivering an active agent, in particular a method for delivering an active agent from a filament and/or a 
The prior discloses compositions containing a fibrous unit comprising a polymer, an oral care, and a surfactant. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
In regard to the surface are and the void space, these components would affect the amount of active present on or in the solid unit dosage form making them result effective variables. 

Response to Arguments


2) Claims 17, 18, 21-22 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, JR et al. (US 2012/0053108) in view of Mao et al. (US 2015/0315350). The rejection is maintained. Claims 17-18 and 21-22 are cancelled. 
Glenn, JR. et al. are discussed above and differ from the instant claims insofar as it does not disclose void volume. 
Mao et al. disclose dissolvable solid structures formed using certain vinyl acetate-vinyl alcohol copolymers. The copolymer and the porosity of the structure allow for liquid flow during use such that the structure readily dissolves to provide a desired consumer experience. Also described are processes for making open cell foam and fibrous dissolvable solid structures (Abstract). The copolymer comprise polyvinyl alcohol (paragraph 0043). The porosity is also the void volume (paragraph 0017). The percent porosity of the dissolvable solid structure is at least about 25%, in another embodiment at least about 50%, in another embodiment at least about 60%, in another embodiment at least about 70% and in another embodiment at least about 80% (paragraph 0026).  2/g to about 0.25 m2/g (paragraph 0029). The compositions comprise surfactants.
It would have been obvious to one of ordinary skill in the art to have made the structures of Glenn Jr. with a void volume of about 15% to 75% and a surface area of at least 150 mm-1 at the time the invention was because the porosity of the structure allow for liquid flow during use such that the structure readily dissolves to provide a desired consumer experience and because this void volume and the surface area are appropriate for dosage forms used in the oral cavity. 

Response to Arguments
The Examiner submits that Mao et al. cures the deficiencies of Glenn, Jr. by disclosing void volume and surface area. Therefore the rejection is maintained. 


Obvious-Type Double Patenting (Maintained Rejection)
1) Claims 1-6 and 13-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/411,181 (reference application). The rejection is maintained and further applied to claims 30-33. Claims 1-6, 13-22 and 28-29 are cancelled. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


2) Claims 1-6 and 13-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9 and 35-41 of copending Application No. 16/411,176 (reference application). The rejection is maintained and further applied to claims 30-33. Claims 1-6, 13-22 and 28-29 are cancelled. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a solid unit dose oral care composition. The instant claims differ from the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


3) Claims 1-6 and 13-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17 and 26-30 of copending Application No. 16/411,180 (reference application). The rejection is maintained and further applied to claims 30-33. Claims 1-6, 13-22 and 28-29 are cancelled. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a solid unit dose oral care composition. The instant claims differ from the copending claims insofar as the instant claims are the genus claims. However the components that may be used in the compositions of the instant claims are further 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


Conclusion
Claims 23-27 and 30-33 are rejected.
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/LEZAH ROBERTS/Primary Examiner, Art Unit 1612